Citation Nr: 0929673	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-27 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for post-
traumatic left chest wall pain.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1968, September 1973 to July 1979, and March 1985 to 
March 1991.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted service connection and awarded 
a noncompensable rating for post-traumatic left chest wall 
pain, effective May 20, 2005.  In February 2008, this matter 
was remanded by the Board for further development.


FINDING OF FACT

The Veteran's post-traumatic left chest wall pain has been 
manifested by intermittent pain with no more than a slight 
disability of the thoracic muscles.


CONCLUSION OF LAW

The criteria for an initial compensable rating for post-
traumatic left chest wall pain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.20, 4.73, Diagnostic Code 5321 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  
In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In August and November 2005, prior to the initial 
adjudication of the claim, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to obtain review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, the Veteran was given notice of what type 
of information and evidence he needed to substantiate a claim 
for an increased rating in August 2006.  It is therefore 
inherent in the claim that the Veteran had actual knowledge 
of the rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Pursuant to the Board's February 2008 remand, a VA 
medical examination pertinent to the claim was obtained in 
March 2009.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2008).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an initial compensable rating for post-
traumatic left chest wall pain at any time during the period 
under consideration.

The Veteran's service-connected post traumatic left chest 
wall pain has been analogously evaluated pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5321, pertaining to the 
thoracic muscle group.  For injuries affecting that Muscle 
Group, the regulation authorizes a noncompensable rating for 
slight disability, a 10 percent rating for moderate 
disability, and a 20 percent rating for severe or moderately 
severe disability.
VA medical records dated in September 2004 reflect the 
Veteran's complaints of pain in the right lower part of the 
chest wall that appeared to be located in the costochondral 
cartilages of the left chest wall.  On examination, the chest 
was tender to touch.  The Veteran described his pain as sharp 
and intermittent.

Private treatment records dated in February 2005 reflect 
complaints of left-sided pain.  On examination, the chest was 
tender to palpation.  The pain waxed and waned, was not 
relieved by analgesics, and made it difficult to sleep at 
night during flare-ups.  It was noted that the Veteran had no 
history of prior chest injuries or pulmonary infections.  On 
examination, the skin over the chest wall area was tender to 
touch.  The assessment was chest wall pain which the 
physician opined was neuropathic possibly due to nerve 
damage.  The Veteran was then prescribed the neuropathic pain 
medication Amitriptyline.

Records dated in May 2005 reflect that it was difficult to 
control his pain and simple analgesics had not been helpful.  
The Veteran was prescribed a higher dose of Amitriptyline for 
pain that was occasionally severe.  It remained in the left 
lateral and sometimes anterior portion of the chest wall in 
the mid to lower aspect of the rib cage.  The pain was 
usually sharp but would subside and become dull.  The Veteran 
complained that the pain never subsided completely and that 
he could not find a way to relieve the pain.  On examination, 
palpation of the chest revealed slight asymmetry to chest 
hemi-thoraces due to congenital fusion of the right ribs.  
The chest was tender to palpation over the left chest wall 
laterally and slightly under the left breast area.  No soft 
tissue or bony abnormalities could be appreciated.  There was 
normal chest wall excursion with breathing.  Pain was sharp 
and caused the Veteran to wince.  An examination of the skin 
was negative for any evidence of bruises or rashes over the 
chest wall.  The physician opined that the Veteran had 
symptoms from chronic pain in the left chest wall area that 
occurred several times a day and had no predictable nature.  
It was not relieved by simple analgesics, waxed and waned, 
and could be severe and sharp before settling into a dull 
aching pain.  The Veteran had not found any reliable way to 
relieve this pain.  The physician further opined that the 
Veteran's pain affected his daily activities, but that he 
learned to cope with the pain  fairly well.  The physician 
also opined that the pain interfered to a small extent with 
the Veteran's ability to perform normal functions of life and 
his job duties.

VA medical records dated in November 2006 reflect that the 
Veteran was prescribed Neurontin for chest pain.  A March 
2008 chest x-ray examination showed no evidence of lung 
infiltrate or pleural effusion.  However, there was some 
deformity of the right upper rib cage involving the right 
ribs.

Pursuant to the Board's February 2008 remand, the Veteran was 
afforded a VA muscles examination in March 2009.  He was in 
combat in Vietnam and suffered shrapnel injuries when a bomb 
exploded nearby.  He stated that he was thrown several feet 
into a ditch by the impact and had shrapnel fragments 
damaging his left knee.  He stated that he was struck in the 
left upper anterior chest by a large fragment of metal and 
possibly had a broken rib, but was knocked unconscious and 
did not have any lacerating or penetrating type of injury.  
When he regained consciousness, he had chest pain.  The 
service treatment records did not refer to any chest injury 
from shrapnel.  Since that time, the Veteran has complained 
of intermittent left chest wall pain.  He stated that he had 
persistent pain in his left chest wall rated as a three to 
four out of ten on the pain scale.  The pain was occasionally 
severe, intense, and sharp and lasted from thirty to forty-
five minutes.  Any increase in pain was not precipitated by 
any particular activity.  He did not take any pain 
medication.  Chest x-rays did not show any abnormality.  A 
bone scan performed in February 2008 showed minimal uptake in 
the first costochondral rib junction on the right consistent 
with degenerative changes, but there was no mention of 
changes on the left.  On examination, the chest was slightly 
tender to firm pressure over the costochondral junctions of 
the second through fourth ribs on the left and that 
tenderness extended two or three inches to the left laterally 
toward to the nipple, but not to the nipple of the left 
breast.  He was diagnosed with status postoperative trauma of 
the left anterior chest with chest wall pain and tenderness.  
The examiner opined that the medical records did not 
substantiate the chest injury, although the Veteran clearly 
had shrapnel injuries elsewhere and his story of injury to 
the chest wall was plausible.  The examiner explained that x-
rays did not confirm any evidence of injury in the left 
anterior area and there were no shrapnel fragments.

The Board finds that an initial compensable rating for the 
Veteran's service-connected post-traumatic left chest wall 
pain is not warranted at any time during the period under 
consideration.  The competent medical evidence shows that the 
Veteran's left chest wall pain represents no more than a 
slight disability.  In May 2005, his physician opined that it 
interfered only to a small extent with his ability to perform 
normal functions of life and job duties.  On VA examination 
in March 2009, the Veteran rated his left chest wall pain as 
no more than a three or four out of ten on the pain scale, 
and the examiner opined that while the Veteran's symptoms 
appeared to be annoying, it generally did not affect his 
activities.  Based on the minor symptomatology associated 
with the Veteran's post-traumatic left chest wall pain, the 
Board concludes that a compensable rating is not warranted 
because limitation of function sufficient to warrant a 
compensable rating is not shown.  Therefore, the Board finds 
that the competent medical evidence does not support an 
initial compensable rating for the Veteran's service-
connected post-traumatic left chest wall pain at any time 
during the period under consideration.  While he has constant 
pain that waxes and wanes and is occasionally severe, the 
Board finds that the Veteran's overall symptomatology more 
nearly approximates the criteria for the noncompensable 
rating.  A moderate muscle injury is not shown, as would be 
required for a compensable rating.  38 C.F.R. § 4.73, DC 5321 
(2008).  Furthermore, the evidence does not show that the 
Veteran any ratable neurological injury that would constitute 
an injury to any affected nerve.  38 C.F.R. § 4.124a (2008).

The Board also finds that the Veteran is not entitled to a 
compensable rating for a left chest wall scar.  In May 2005, 
examination of the chest was negative for bruises and rashes.  
On VA examination in March 2009, the examiner noted that 
there were no shrapnel fragments in the Veteran's chest.  The 
competent medical evidence is negative for evidence of any 
chest wall scarring.  The diagnostic codes do not allow for 
the assignment of a compensable rating in this case because 
the evidence does not show that the Veteran has any scarring 
that is deep, causes limitation of motion, is 144 square 
inches or greater, is unstable and superficial, or is 
superficial and painful on examination.  38 C.F.R. § 4.118, 
DCs 7801-7805 (2008).

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  There is no 
evidence that he has been frequently hospitalized for 
treatment of his left chest wall pain.  Neither does the 
record reflect marked interference with his employment.  In 
fact, in May 2005 the Veteran's private physician opined that 
the left chest wall pain interfered to only a small extent 
with his ability to perform normal functions of life and job 
duties.  While a March 2009 VA genitourinary examination 
revealed that the Veteran was unemployed, on VA muscle 
examination in March 2009 the examiner opined that the chest 
wall pain generally did not affect his activities.  Here, the 
objective evidence does not reflect that the Veteran's left 
chest wall pain caused a marked interference with his 
employment beyond that contemplated by the assigned rating, 
nor has he submitted any objective evidence of the same.  For 
these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
for this disability is not warranted.

The Board recognizes the Veteran's own contention as to the 
severity of his left chest wall pain.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
Veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experiences.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, the Veteran's own assertions do not constitute 
competent medical evidence in support of an initial 
compensable rating for post-traumatic left chest wall pain.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's post-traumatic left chest wall pain warrants no 
more than a noncompensable rating at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable rating for post-traumatic left chest 
wall pain is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


